Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, corresponding claims 1-10 in the reply filed on 02/09/2021 is acknowledged. Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
EXAMINER’S AMENDMENT 
A telephone call was made to Daniel Sierchio on 02/22/2021 to discuss the parent case, the non-elected group II (claims 11-14), and examiner’s amendments based on the claim set filed on 02/09/2021. Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1 has been amended to read:
--A method for installing an anvil cover on an anvil cylinder comprising:
providing a die cylinder including a plurality of mounting points for installing at least one cutting component;
installing a sleeve on the die cylinder of a die cutter, the sleeve having a thickness that reduces a gap between the die cylinder and the anvil cylinder of the die cutter;
the anvil cover in a locking component receptor of the anvil cylinder;
rotating the anvil cylinder to cause a second locking component of the anvil cover to be pressed by the sleeve to couple with the first locking component in the locking component receptor of the anvil cylinder;
uninstalling the sleeve from the die cylinder; and
installing the at least one cutting component on the die cutter. --
Claim 2 has been cancelled.
Claim 3, line 1 “The method of claim 2” amended to –The method of claim 
Claim 11 has been amended to read:
--A method for installing an anvil cover on an anvil cylinder comprising:
applying a sleeve to a die cylinder comprising a plurality of mounting points for installing 
rotating, by a motor, the anvil cylinder to cause the sleeve to generate a pressing force on the anvil cover to force a locking component of the anvil cover into a horizontal lock channel of the anvil cylinder to secure the anvil cover on the anvil cylinder; 
removing the sleeve from the die cylinder; and
installing at least one cutting component of the cutting components to at least one of the plurality of mounting points of the die cylinder.
Claim 13, line 2 “the cutting component” amended to –the at least one cutting component--.

Allowable Subject Matter
Claims 1, 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent Claims 1 and 11 are free of the prior art because the prior art does not teach or suggest a method for installing an anvil cover on an anvil cylinder including steps of providing a sleeve on a die cylinder that has a plurality of mounting points for installing at least one cutting component, securing a first locking component of the anvil cover into a locking component receptor of the anvil cylinder, rotating the anvil cylinder to cause a second locking component of the anvil cover to be pressed by the sleeve to couple with the first locking component in the locking component receptor of the anvil cylinder, uninstalling the sleeve from the die cylinder, and installing the at least one cutting component for cutting operating,  with other structures, as set forth in claims 1 and 11.
None of art of record by themselves or in combination with the other prior art cited teach or suggest the claimed invention set forth in claims 1 and 11. 
A review of the closest art, US4596546, US20170080645, US20100307312, US6116135, US5910203, US5906149, US4625612, US4378737, US5622113, US5107733, US4050724, US5027509, and US5138923, who teach many different ways to install covers on anvil cylinders, but none of them teaches that many steps, as set forth in claims 1 and 11 including steps: installing a sleeve on the die cylinder, installing a first locking component of an anvil cover on a locking component receptor of an anvil cylinder, and rotating the anvil cylinder to cause a second locking component of the anvil cover to be pressed by the sleeve to couple with the first locking component in the locking component receptor of the anvil cylinder. Thus, the steps of this invention could not be considered an obvious expedient, the claimed instant invention requires these steps for reason purposes of the invention.
The restriction requirement of the inventions of claims 1 and 11, as set forth in the office action mailed on 12/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 11-14 are no longer withdrawn from consideration because the claims contains all the limitations including the allowable subject matter in claim 1.   Accordingly, claims 11-14 are also allowed because claim 11 has been amended to have allowable subject matter in claim 1.
Thus, Claims 3-10 and 12-14 are considered to contain allowable subject matter due to their dependency on claims 1 and 11 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU DO/
Examiner, Art Unit 3724


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        02/26/2021